Notice of Allowability
This action is responsive to Applicant’s Amendments filed November 29, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted November 29, 2021, claims 1, 3, 5-7, 9, 11-13, 15, 17-18 (renumbered 1-12) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed November 29, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

obtaining field information input by a user, and obtaining a field-specific robot from a robot library based on the field information;
obtaining a template list corresponding to the field-specific robot, and providing the template list to the user, the template list comprising a plurality of templates;
receiving the plurality of templates filled in by the user, the plurality of templates filled in by the user comprising at least one question and an answer corresponding to the at least one question;
expanding the at least one question filled in by the user based on a question semantic database to form a combination of questions corresponding to the answer, the answer and the combination of questions forming a question-answer pair; and
generating a question answering robot based on the question-answer pair;
wherein the field-specific robot is generated by:
obtaining a plurality of existing question answering robots, and obtaining existing question-answer pairs of each existing question answering robot;
generating a field label of each existing question answering robot based on the existing question-answer pairs of the existing question answering robot, and
clustering, based on a plurality of field labels of the plurality of existing question answering robots, question answering robots belonging to a same field to form the field- specific robot of the same field;
wherein the plurality of templates in the template list are generated by:
storing existing question-answer pairs with similar forms of the plurality of existing question-answering robots in a same cluster;
determining an edit distance of any two existing question-answer pairs with different semantic meanings in the same cluster; and
performing alignment processing on any two existing question-answer pairs with different semantic meanings and having a minimum edit distance in the same cluster to obtain the template of the two existing question-answer pairs.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN H OBERLY/Primary Examiner, Art Unit 2166